IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,946



                    EX PARTE WAYNE MARC JACKSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. B16050-0505 IN THE 242 ND DISTRICT COURT
                            FROM HALE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to two years’ imprisonment.

        Applicant contends that his notice of appeal was never received by the trial court clerk. We

remanded this application to the trial court for findings of fact and conclusions of law. On remand,

the trial court determined that trial counsel timely mailed notice of appeal, but that it was not

received by the trial court clerk. We find, therefore, that Applicant is entitled to the opportunity to
file an out-of-time appeal of the judgment of conviction in Cause No. B16050-0505 from the 242nd

Judicial District Court of Hale County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: June 25, 2008
Do Not Publish